STANLEY MILLEDGE, Circuit Judge.
This case was tried before me on April 16, 1955. The cause of the Separation on August 20, 1954, is the refusal of the defendant to live with the plaintiff. The circumstance that this refusal is expressed in an impolite way does not change desertion into extreme cruelty. For the latter to be ground for divorce the defendant’s conduct must make living together impractical. One who wishes the relationship to continue obviously cannot say that the relationship is impractical. The reason that the law requires desertion to continue for a year before it becomes a ground for divorce is that separations are frequently whimsical and, if left alone, a husband and wife frequently become reconciled.
It seems to be a popular idea that easy divorce is socially desirable, but it seems to me inexcusable, both in law and social morals, for a judge to grant a divorce upon a short separation for reasons wholly unexplained. It may be that the plaintiff’s conclusion that the defendant will not return to her will prove correct, but it does not lie either with her or with me to shut the door on reconciliation which the law says must be kept open for a year.
Ordered, adjudged and decreed that the complaint be dismissed with prejudice as to the ground of extreme cruelty.